Case 1:19-cv-00535-MSM-LDA Document 6 Filed 11/15/19 Page 1 of 1 PageID #: 32




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND



LEONITUS JABIR BEY
     Plaintiff,


       v.                                              C.A. No. 19-535-MSM-LDA


LT. ESPOSITO, et al.
       Defendants.


                                       JUDGMENT

      This action came to be heard before the Court and a decision has been rendered. Upon
consideration whereof, it is now hereby ordered, adjudged and decreed as follows:

      Pursuant to this Court’s order entered on November 15, 2019, the judgment is hereby
entered dismissing this matter in accordance with Fed. R. Civ. P. 58.

       It is so ordered.



       November 15, 2019                        By the Court:

                                                /s/ Hanorah Tyer-Witek.
                                                Clerk of Court
